DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)l) as being anticipated by Banet et al (Pub. No.:  US 2014/0249431).
Regarding claim 15, Banet al disclose a system for collecting data for assessment of cardiovascular function, comprising:
a first monitoring device (TBEV and ECG modules) configured to measure a first signal (PPG) in response to cardiovascular activity during a time period, the first signal including data relating to a plurality of cardiac cycles during the time period, [see 0124] by disclosing these data were simultaneously measured from a human subject over a 5-second period [see 0124]; [see 0020, 0026-0027, 0029, 0101-0106, 0124 and figs 4-6A, 28, 30-31];
 the first monitoring device including 
a first communication interface [see figs 7-9, 0118-0122]
a second monitoring device configured to measure a second signal (PPG) in response to the cardiovascular activity during the time period, the second monitoring device including 
a second communication interface [see figs 7-9, 0118-0122]; and
a controller including:
a third communication interface configured to be communicatively coupled to the first communication and second communication interfaces; at least one data storage device [see figs 7-9, 0118-0122]; and at least one processor configured to: 
(i) receive, via the third communication interface, the measurement of the first signal from the first monitoring device and the measurement of the second signal from the second monitoring device [see 0118-0122]; 
(ii) determine cardiac cycle information from the data in the first signal [see figs 7-9]; 
(iii) determine further cardiovascular information from the measurement of the second signal based on the cardiac cycle information [see 0015-0017, 0021, 0084, 0095, 0117, 0127-0128].

Regarding claim 16, Banet al disclose wherein the cardiac cycle information provides a reference signal, and the at least one processor is configured to compare the measurement of the second signal to the reference signal to determine the cardiovascular information [see 0015-0017, 0021, 0084, 0095, 0117, 0127-0128].

Regarding claim 17, Banet al disclose wherein the second signal includes a cardiovascular component attributable to the cardiovascular activity and an artifact component not attributable to the cardiovascular activity, and the at least one processor is configured to identify the cardiovascular component by comparing the measurement of the second signal to the reference signal  [see 0020-0021, 0101],

Regarding claim 18, Banet al disclose wherein the cardiac cycle information provides a synchronization signal, and the at least one processor is configured to synchronize the measurement of the second signal to the synchronization signal [see 0015-0017, 0021, 0084, 0095, 0117, 0127-0128].

Regarding claim 19, Banet al disclose wherein the cardiac cycle information provides adjustment information, and the at least one processor is configured to adjust the measurement of the second signal by the second monitoring device according to the adjustment information [see 0015-0017, 0021, 0084, 0095, 0117, 0127-0128].

Regarding claim 20, Banet al disclose wherein the first monitoring device is configured to be coupled to a first body part of a subject and the second monitoring device is configured to be coupled to a second body part, the first body part being different from the second body part [see 0015-0017, 0021, 0084, 0095, 0117, 0127-0128].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793